Order denying defendants’ motion for an order directing plaintiffs to amend the complaint so as to join as plaintiffs all other owners of life estates in the leased premises, or, if the consent of any such person cannot be obtained, that he be joined as a party defendant, affirmed, with twenty dollars costs and disbursements, with leave to the defendants to answer within twenty days after service of order upon payment of said costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.; McAvoy and Townley, JJ., dissent and vote to reverse and grant the motion.